Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 7, 2015

                                     No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                               v.

                            LONGVIEW ENERGY COMPANY,
                                     Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 11-09-12583-ZCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


           ORDER SUBMITTING CAUSE FOR CONSIDERATION EN BANC

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Jason Pulliam, Justice

        A majority of the en banc court votes to resubmit the above cause for en banc review and
disposition. Accordingly, the October 1, 2014 submission date is hereby WITHDRAWN.

       The above cause is set for oral arguments before the en banc court on June 3, 2015 at
9:00 a.m. The parties will be notified at a later date about the time to be allotted for oral
arguments.


       It is so ORDERED on April 7, 2015.
                                                           PER CURIAM


       ATTESTED TO: ___________________________________
                    Keith E. Hottle
                    Clerk of Court